Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the following features:

Claim 1:
automatically generating a plurality of proposed execution modes based on a real-time evaluation of one or more request parameters associated with the request, wherein a first of the plurality of proposed execution modes is based on a history of historical execution modes used to process historical requests;
automatically generating an ultimate execution mode for the request based on the plurality of proposed execution modes;
storing the ultimate execution mode and the one or more request parameters in the history to generate an updated history;
processing the request, with the server, using the ultimate execution mode;
and automatically generating a future execution mode for a future request using the updated history.

Claim 8:

automatically generating an ultimate execution mode by:
encoding the proposed execution modes, generating an encoded variate using a weightage system that combines the proposed execution modes using associated weights, and
decoding the variate to generate the ultimate execution mode; and
processing the request, with the server, using the ultimate execution mode.

Claim 15:
a data storage unit comprising a history of historical execution modes used to process historical requests;
an input component configured to access a request from a requesting user;
a means for automatically generating a plurality of proposed execution modes based on a real-time evaluation of one or more request parameters associated with the request, wherein a first of the plurality of proposed execution modes is based on the history;
a means for automatically generating an ultimate execution mode for the request by combining the proposed execution modes using a weightage system; and
a request handler configured to store the ultimate execution mode and the one or more request parameters in the history to generate an updated history, and to process the request using the ultimate execution mode,
wherein the means for automatically generating the plurality of proposed execution modes is additionally configured to automatically generate a future execution mode for a future request using the updated history.

For example, Cote (US 2018/0248905) discloses detecting abnormal behavior in a network include obtaining Performance Monitoring (PM) data including one or more of production PM data, lab PM data, and simulated PM data; determining a model based on machine learning training with the PM data; receiving live PM data from the network; utilizing the live PM data with the model to detect an anomaly in the network; and causing an action to address the anomaly, but does not expressly disclose the above claimed features. 
For example, Dua (US 6,609,247) discloses re-creating a trace of instructions from an emulated instruction set when running on hardware optimized for a different instruction set, such as IA-32 instructions running on an IA-64 machine, but does not expressly disclose the above claimed features.
For example, Chen (US 2016/0187861) discloses methods and systems that facilitate efficient and effective adaptive execution mode selection are described. The adaptive execution mode selection is performed in part on-the-fly and changes to an execution mode (e.g., sequential, parallel, etc.) for a program task can be made. An intelligent adaptive selection can be made between a variety execution modes, but does not expressly disclose the above claimed features.
As such, claims 1, 8 and 15 are in condition for allowance. 
Claims 2-7, 9-14 and 16-20 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        5/07/2021